            Case 1:20-cv-03606-KPF Document 57 Filed 07/09/21 Page 1 of 2




 GEORGIA M. PESTANA                      THE CITY OF NEW YORK                             ANDREW B. SPEARS
 Acting Corporation Counsel                                                         Assistant Corporation Counsel
                                     LAW DEPARTMENT                                         phone: (212) 356-3159
                                                                                               fax: (212) 356-1148
                                           100 CHURCH STREET                                 aspears@law.nyc.gov
                                           NEW YORK, N.Y. 10007



                                                                         July 9, 2021

VIA ECF
Hon. Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

         Re:        Mark McKinley v. City of New York, et al.,
                    20 Civ. 3606 (KPF)

Your Honor:

       I am the Assistant Corporation Counsel assigned to represent defendants in the above-
referenced matter. The undersigned respectfully writes herein to apprise the Court that plaintiff is
seeking a two-week enlargement of time to submit the parties’ joint proposed case management
plan. Defendants do not object to plaintiff’s request.

         By way of background, on April 6, 2021, the parties convened for an initial pre-trial
conference before Your Honor. At the conclusion of the conference, Your Honor instructed the
parties to submit a joint proposed case management plan by July 12, 2021. On July 8, 2021, the
undersigned contacted plaintiff to conduct a Rule 26(f) conference and discuss the parties’
upcoming proposed case management plan. At the conclusion of the phone call, the parties arrived
at an agreement as to each of the discovery deadlines and other items described in Your Honor’s
fillable online case management plan form. Subsequently, on July 9, 2021, plaintiff contacted the
undersigned and indicated he is seeking a two-week enlargement of the parties’ deadline to propose
their case management plan, from July 12, 2021 to July 26, 2021. Upon information and belief,
the basis for plaintiff’s request is that plaintiff is in the process of retaining legal representation in
this matter.

        Accordingly, and due to the likelihood that plaintiff’s request for an enlargement would
not be received and docketed before the parties’ July 12th deadline, the undersigned agreed, as a
courtesy to plaintiff, to write herein to advise the Court of plaintiff’s request, and to further note
that defendants do not object to the relief sought.

         The undersigned thanks the Court for its time and attention to this matter.
       Case 1:20-cv-03606-KPF Document 57 Filed 07/09/21 Page 2 of 2




                                              Respectfully submitted,

                                              Andrew B. Spears             /s
                                              Andrew B. Spears
                                              Assistant Corporation Counsel
                                              Special Federal Litigation Division
cc:   VIA U.S. MAIL
      Mark McKinley
      Plaintiff pro se
      2422 Snyder Ave.
      Apt. #2
      Brooklyn, NY 11226




                                     2
